DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites the limitation “at least one suspension mechanism…” It is unclear what comprises a suspension mechanism. Examiner suggests amending claim 1 to further define any structures associated with a suspension mechanism.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bourke, Jr et al (US 2011/0117202) (hereinafter referred to as “Bourke”).
Regarding claim 1, Bourke discloses a method of heating a tool with electromagnetic radiation, the method comprises the steps of: 
(A)providing at least one tool body (Fig. 1B #9 container), at least one suspension mechanism (Fig. 1B #4 medium), and a plurality of photothermal particles (Fig. 1B #6 energy modulation agents), wherein the suspension mechanism (Fig. 1B #4 medium) is integrated into the tool body (Fig. 1B #9 container), and wherein the plurality of photothermal particles (Fig. 1B #3 energy modulation agents) is distributed throughout the suspension mechanism (Fig. 1B #4 medium); 
(B) providing at least one portable electromagnetic (EM) wave generator (Fig. 1B #1  initiation energy source), wherein the portable EM wave generator (Fig. 1B #1  initiation energy source) either is integrated into the tool body or is positioned adjacent to the tool body (Fig. 1B #9 container) (The initiation energy source is positioned adjacent to the container.), wherein the portable EM wave generator includes a manual on/off switch (Fig. 1B #5 computer system); 
(C) emitting an EM signal from the EM wave generator (Fig. 1B #1  initiation energy source) to the suspension mechanism, if the manual on/off switch (Fig. 1B #5 computer system) is toggled to an on setting ([0125] lines 1-8 ---"In other embodiments, the initiation energy source 1 can be a radio frequency or microwave source or infrared source emitting electromagnetic waves at a frequency which permeates at least a part of the medium and which triggers or produces or enhances secondary radiant energy emission within the medium by interaction with the energy modulation elements 6 therein, for example the gas containing up converter structures of the invention.”); 
(D)heating the tool body as the EM signal interacts with the plurality of photothermal particles ([0121] lines 16-21 ---"As used herein, the term "change in the medium" includes but is not limited to the inducement of a photoactivated reaction such as for example drug activation, cell or bacteria or virus or yeast kill, radical generation, sterilization, polymerization, hardening, curing, localized heating from the emitted light, etc.; Examiner interprets that since the medium is being heated by the energy modulation agents, the container will also be heated in the process.); 
and (E) deactivating the EM wave generator, if the manual on/off switch (Fig. 1B #5 computer system) is toggled to an off setting.
Regarding claim 6, Bourke teaches the method as appears above (See the rejection of claim 1), and Bourke further teaches wherein the EM wave generator (Fig. 1B #1  initiation energy source) is configured to emit the EM signal (Fig. 1B #7 initiation energy) as a radio wave ([0125] lines 1-8 ---"In other embodiments, the initiation energy source 1 can be a radio frequency or microwave source or infrared source emitting electromagnetic waves at a frequency which permeates at least a part of the medium and which triggers or produces or enhances secondary radiant energy emission within the medium by interaction with the energy modulation elements 6 therein, for example the gas containing up converter structures of the invention.”).
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bourke, Jr et al (US 2011/0117202) as applied to claim 1, in view of Almutairi et al (US 2019/0321099).
Regarding claim 5, Bourke teaches the method as appears above (See the rejection of claim 1), but Bourke does not teach wherein the plurality of photothermal particles is a quantity of gold nanoparticles.
Nonetheless, Almutairi teaches wherein the plurality of photothermal particles is a quantity of gold nanoparticles ([0010] lines 7-12 ---" A few years ago, gold nanostructures (shells, particles, rods, and cages) emerged as useful agents for photothermal therapy after they were shown to have strong absorption in the NIR region (four to five times higher than conventional photo-absorbing dyes) as well as tunable optical resonances.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Bourke by incorporating the gold nanostructures as taught by Almutairi for the purpose of providing a photothermal particle to be heated.
 
Claim(s) 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bourke, Jr et al (US 2011/0117202) as applied to claim 1, in view of Fryshman et al (US 10,595,661).
Regarding claim 7, Bourke teaches the method as appears above (See the rejection of claim 1), but Bourke does not teach wherein the EM wave generator is configured to be a solar- powered device, a battery-powered device, or a piezoelectrically-powered device.
Nonetheless, Fryshman teaches wherein the EM wave generator is configured to be a solar- powered device, a battery-powered device (Col. 25 lines 20-23 ---" Also, the electromagnetic radiation source 1560 may be mobile or stationary. For example, in one embodiment, the electromagnetic radiation source can be a handheld battery powered unit.), or a piezoelectrically-powered device.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Bourke by incorporating the handheld battery powered unit as taught by Fryshman for the purpose of providing power for the EM wave generator.
Regarding claim 8, Bourke teaches the method as appears above (See the rejection of claim 1), but Bourke does not teach the steps of: providing the tool body as a double-walled cookware, wherein a housing of the suspension mechanism is an interior compartment of the double-walled cookware; providing a quantity of foodstuff, wherein the quantity of foodstuff is retained within the double-walled cookware; and heating the quantity of foodstuff with the double-walled cookware during step (D).
Nonetheless, Fryshman teaches the steps of: 
providing the tool body as a double-walled cookware, wherein a housing of the suspension mechanism is an interior compartment of the double-walled cookware (Abstract); 
providing a quantity of foodstuff, wherein the quantity of foodstuff is retained within the double-walled cookware (Col. 1 lines 36-37 ---" A cooking apparatus includes a non-ferrous cooking vessel configured to receive food.”); 
and heating the quantity of foodstuff with the double-walled cookware during step (D) (Col. 4 lines 1-10 --- “FIG. 11 depicts a cooking system having a non-ferrous cooking vessel comprised of a base and cover, with sections of each containing induction heating elements so that heating of food located between the base and cover takes place from the top and bottom, where the top and bottom elements are not in homologous position to enable electromagnetic radiation to pass through the base to the cover without interference (hereinafter ‘induction cooking cage’), in accordance with at least some embodiments of the present disclosure.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Bourke by incorporating the double-walled cookware as taught by Fryshman for the purpose of cooking food using electromagnetic radiation.

Allowable Subject Matter
Claims 2-4 and 9-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The cited prior art does not disclose, teach, or suggest the steps of: providing the suspension mechanism with a quantity of dielectric liquid and a housing, wherein the quantity of dielectric liquid is retained within the housing; and suspending the plurality of photothermal particles throughout the quantity of dielectric liquid during step (C), wherein the single generator is integrated into the double- walled cookware, providing the tool body as a knife blade, wherein a housing of the suspension mechanism is an internal cavity of the knife blade, providing the tool body as an article of clothing, or providing the tool body as a sleeping bag.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOE E MILLS JR. whose telephone number is (571)272-8449. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on (571) 272-4480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOE E MILLS JR./Examiner, Art Unit 3761

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761